Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
Claims 10-19 are pending in the application. Claims 1-9 have been canceled and claims 10-19 were newly added in the amendment filed April 20, 2022.   Thus, claims 10-19 have been examined as the subject matter of record.
Withdrawn Rejections
	Applicant's arguments filed April 20, 2022 are acknowledged and have been fully considered.  
	The provisional rejection of claims 1-9 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8,9,11, and 12 of US Patent 9,980,487 B2 is withdrawn in view of the cancelation of claims 1-9.


New Rejection(s) Necessitated by the Amendment filed on April 20, 2022

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 10-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8,9,11, and 12 of US Patent 9,980,487 B2.  . 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by US Patent  9,980,487 (“487”) because the instant claims are drawn to compositions and method comprising the use of dendrimer of formula I.
The instant claims are directed to a fungicidal composition comprising: (a) at least one of a compound of formula 1 and at least one of an agricultural or horticultural fungicide or a salt thereof as well as a method of controlling plant pest using the claimed fungicidal composition.

    PNG
    media_image1.png
    152
    406
    media_image1.png
    Greyscale


The claims of US Patent 9,980,487 are directed to the compound of formula I, a composition comprising the compound of formula I, and a method of controlling plant disease using the claimed composition.  In addition, the patent specification disclose the application of the compound of formula I to soil via misting (see column 220,lines 27-44) and that the compound of formula I can be used with a mixture of fungicides such as those recited in instant claim 3 (see column 225, line 62 bridging to columns 226-232).
In view of Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 U.S.P.Q.2d 1797 (Fed.Cir. 2010),  the specification is relevant to determining the coverage of the claims, which is at the heart of the obviousness-type double patenting analysis.   Specifically, the Court stated: “where a patent features a claim directed to a compound, a court must consider the specification because the disclosed uses of the compound affect the scope of the claim for obviousness-type double patenting purposes…. Specifically, the specification's disclosure may be used to determine whether a claim "merely define[s] an obvious variation of what is earlier disclosed and claimed," "to learn the meaning of [claim] terms," and to "interpret[] the coverage of [a] claim." Id. As we recognized in Geneva, a court considering a claim to a compound must examine the patent's specification to ascertain the coverage of the claim, because a claim to a compound "[s]tanding alone . . . does not adequately disclose the patentable bounds of the invention." 349 F.3d at 1385. In examining the specification of the earlier patent, the court must consider "the compound's disclosed utility."
      From this extensive overlap of subject matter, one of ordinary skill in the art would recognize that the same product is produced in US Patent (‘487).  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that 1,8,9,11, and 12 of US Patent 9,980,487 B2 and claims 10-19 in the instant application are obvious variants, and they are not patentability distinct.




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on April 20, 2022, with respect to the provisional rejection of claims 10-19 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8,9,11, and 12 of US Patent 9,980,487 B2 have been fully considered but they are not persuasive.  In order to advance prosecution, Applicant argues that the claims have been amended to recite synergistic combinations of components (a) and (b) as shown in Tables 19-28 of the instant application.  Applicant argues that independent claims 10 and 15 recite two options for component (a) (4-[4-(6-methylsulfonyloxy-1,5-dihydro-3H-2,4-benzodioxepin-3-yl)-  2-thiazolyl]-1-[2-[5-methyl-3-(trifluoromethyl)-1H-pyrazol-1-yl]acetyl]piperidine and 4-[4-(6- fluoro-9-methylsulfonyloxy-1,5-dihydro-3H-2,4-b enzodioxepin-3 -yl)-2-thiazolyl]-1-[2-[5- methyl-3-(trifluoromethyl)-1H-pyrazol-l-yl]acetyl]piperidine, and  recites  component  (b) compounds used in combination with the recited component (a) compounds per Tables 19-28.  Applicant argues that he PTO contends that "the claims must recite ALL the tested compositions in their various amounts." Applicant argues that those skilled in the art would understand that Tables 19-28 provide a representative number of exemplary ratios of component (a) to (b) sufficient to demonstrate it is the combination of (a) and (b) that provides the unexpected effects. Accordingly, Applicant argues that the skilled person would understand that the claimed combinations of (a) and (b) may be used at other ratios to provide synergistic effects and that the independent claims presented herein recite, in part, "wherein a ratio of (a):(b) is 1:1000 to 1000:1" to help advance prosecution.  However, the Examiner is not persuaded by Applicant’s arguments. Narrowing the claims to those compositions disclosed to have synergistic effects would overcome the ODP rejection because the evidence of unobviousness for those compositions overcomes the prima facie case of obviousness. However, the proposed claims recite some combinations of (a) and (b) which do not exhibit synergism. For example, the combination of (compound 1-6) and cyazofamid does not exhibit synergism for all doses tested (see table below).


    PNG
    media_image2.png
    349
    633
    media_image2.png
    Greyscale

In addition, when comparing the measured and predicted numbers of Test 1 and Test 2 of Tables 19-28 of the instant specification, most of the numbers are close which is not evidence of synergism.  Unexpected results are, by definition, unexpected so any combinations claimed that were not tested or those that were tested and do not exhibit synergism  lack evidence of unobviousness  and still fall within the ODP rejection. Thus, the claims must recite ALL the tested compositions and concentrations that exhibit synergism. 



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617